        Case 17-10406-TPA                       Doc 71
     Fill in this information to identify the case:
                                                              Filed 09/09/21 Entered 09/09/21 11:08:38                     Desc Main
                                                              Document Page 1 of 5
     Debtor 1              RICHARD DAVID MARTONE, JR.


     Debtor 2              TAMMY LYNN MARTONE
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          17-10406TPA




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  MIDFIRST BANK SSB*                                                               2

 Last 4 digits of any number you use to identify the debtor's account                         4   7   8   1

 Property Address:                             30070 SHAFFER RD
                                               GUYS MILLS PA 16327




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        9,701.91

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        9,701.91

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        9,701.91


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $917.53
         The next postpetition payment is due on                 7 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
    Case 17-10406-TPA                Doc 71    Filed 09/09/21 Entered 09/09/21 11:08:38                                Desc Main
                                               Document Page 2 of 5



Debtor 1     RICHARD DAVID MARTONE, JR.                                       Case number   (if known)   17-10406TPA
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   09/09/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 17-10406-TPA             Doc 71   Filed 09/09/21 Entered 09/09/21 11:08:38                              Desc Main
                                           Document Page 3 of 5



Debtor 1     RICHARD DAVID MARTONE, JR.                                 Case number   (if known)   17-10406TPA
             Name




                                             Disbursement History

Date         Check #    Name                                  Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
11/21/2017   1061708    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                               61.92
12/21/2017   1065014    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             523.07
01/25/2018   1068442    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             266.86
03/28/2018   1074812    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             802.91
05/25/2018   1081333    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             521.11
07/26/2018   1087697    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             770.22
08/28/2018   1090915    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                               92.02
10/29/2018   1097297    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             646.88
12/21/2018   1103520    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             997.66
01/25/2019   1106757    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                             855.10
03/25/2019   1113281    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                               59.61
04/05/2019              PINGORA LOAN SERVICING LLC            CREDITOR REFUND/PRINCIPLE                                  -59.61
04/26/2019   1116600    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                           1,087.70
05/24/2019   1119992    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                               74.29
07/29/2019   1126841    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                             760.72
08/27/2019   1130325    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                               72.96
10/24/2019   1136964    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                             247.40
06/26/2020   1163880    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                             287.70
07/29/2020   1167000    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                             319.62
10/26/2020   1176264    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                             496.37
11/24/2020   1179334    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                             338.51
01/25/2021   1185255    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                             478.89
                                                                                                                      9,701.91

MORTGAGE REGULAR PAYMENT (Part 3)
10/25/2017   1058459    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                            6,281.26
11/21/2017   1061708    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                            1,108.66
12/21/2017   1065014    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
01/25/2018   1068442    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
02/23/2018   1071626    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
03/28/2018   1074812    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
04/24/2018   1078057    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              714.63
05/25/2018   1081333    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                            1,132.85
06/22/2018   1084454    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              567.70
07/26/2018   1087697    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                            1,279.78
08/28/2018   1090915    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
09/25/2018   1094049    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
10/29/2018   1097297    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
11/27/2018   1100419    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              779.97
12/21/2018   1103520    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                            1,067.51
01/25/2019   1106757    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              923.74
02/25/2019   1110000    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                              621.89
03/25/2019   1113281    PINGORA LOAN SERVICING LLC            AMOUNTS DISBURSED TO CREDITOR                            1,225.59
04/05/2019              PINGORA LOAN SERVICING LLC            CONTINUING DEBT REFUND                                  -1,225.59
04/26/2019   1116600    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                            2,149.33
05/24/2019   1119992    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                              923.74
06/11/2019              PINGORA LOAN SERVICING, LLC           CONTINUING DEBT REFUND                                    -621.89
06/25/2019   1123406    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                            1,418.20
07/29/2019   1126841    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                            1,051.17
08/27/2019   1130325    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                              923.74
09/24/2019   1133589    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                              802.93
10/24/2019   1136964    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                            1,044.55
12/23/2019   1143814    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                              544.36
01/28/2020   1147270    PINGORA LOAN SERVICING, LLC           AMOUNTS DISBURSED TO CREDITOR                            1,294.65
02/25/2020   1150464    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                              956.44
03/23/2020   1153953    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                            1,131.83
04/27/2020   1157406    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                              685.54
05/26/2020   1160743    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                            1,340.10
06/26/2020   1163880    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                            1,437.00
07/29/2020   1167000    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                              923.74
08/25/2020   1170071    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                              761.99
09/28/2020   1173167    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                              481.35
10/26/2020   1176264    MIDFIRST BANK SSB*                    AMOUNTS DISBURSED TO CREDITOR                            1,527.88

Form 4100N                                   Notice of Final Cure Payment                                                page 3
    Case 17-10406-TPA             Doc 71     Filed 09/09/21 Entered 09/09/21 11:08:38                             Desc Main
                                             Document Page 4 of 5



Debtor 1     RICHARD DAVID MARTONE, JR.                                  Case number   (if known)   17-10406TPA
             Name




                                               Disbursement History

Date         Check #    Name                                   Posting Type                                              Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
11/24/2020   1179334    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                              923.74
12/21/2020   1182285    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                              488.67
01/25/2021   1185255    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                            1,358.81
02/22/2021   1188389    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                              923.74
03/26/2021   1191675    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                              923.74
04/26/2021   1194925    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                              772.98
05/25/2021   1198048    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                            1,262.25
06/25/2021   1201233    MIDFIRST BANK SSB*                     AMOUNTS DISBURSED TO CREDITOR                               27.35
                                                                                                                       46,402.10




Form 4100N                                    Notice of Final Cure Payment                                                page 4
   Case 17-10406-TPA           Doc 71     Filed 09/09/21 Entered 09/09/21 11:08:38                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

RICHARD DAVID MARTONE, JR.
TAMMY LYNN MARTONE
30070 SHAFFER RD
GUYS MILLS, PA 16327

J WESLEY ROWDEN ESQ
ROWDEN LAW OFFICE
310 CHESTNUT ST STE 225
MEADVILLE, PA 16335-3206

MIDFIRST BANK SSB*
ATTN BANKRUPTCY TRUSTEE PMTS*
999 NW GRAND BLVD STE 100
OKLAHOMA CITY, OK 73118

ALDRIDGE PITE LLP
4375 JUTLAND DR STE 200
PO BOX 17933
SAN DIEGO, CA 92177-0933




9/9/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
